Exhibit 10.2 ABSOLUTE UNCONDITIONAL LEASE GUARANTY As a special inducement to Spiral Lone Tree, LLC, as Colorado limited liability company, as Landlord, to enter into that certain “Premises Lease, Park Meadow Corporate Center IV, 9990 Park Meadows Drive, Lone Tree, CO 80124 dated November 12, 2009, (the “Lease") with Zynex Medical, Inc., a Colorado corporation as Tenant, concerning Premises located at 9990 Park Meadows Drive, Lone Tree, CO 80124, and in consideration of Guarantor’s interest in the Lease, the undersigned Guarantor, Zynex, Inc., a
